DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-11, 13, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, ll. 4, the phrase “a second valve” is confusing because it introduces a second valve without introducing a first valve, wherein claim 9 is dependent off claim 1. Amendment and clarification are required.
Claims 10 and 11 recites the limitation "the bone introducer needle" in ll. 2-3. There is insufficient antecedent basis for this limitation in these claims.
Regarding claim 13, ll. 4, the phrase “a second valve” is confusing because it introduces a second valve without introducing a first valve, wherein claim 13 is dependent off claim 1. Amendment and clarification are required.
Claim 14 is rejected on being dependent to a rejected base claim.

Examiner’s Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-9, 12, 13, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boucher et al. (US 6,716,216), herein referred to as Boucher, and in view of Alobaid (US 8,900,304).
Regarding claim 1, Boucher discloses a multi-functionality head (see figure 5 below) for a kyphoplasty apparatus (see figure 5 below), comprising: a body (see figure 5 below), a first conduit (see figure 5 below) configured to (i.e. capable of) be in fluid communication with a balloon fluid channel (see figure 5 below) of the shaft (see figure 5 below) to deliver a balloon fluid (col. 6, ll. 7-13), and a second conduit (see figure 5 below) configured to (i.e. capable of) be in fluid communication with a channel (see 

    PNG
    media_image1.png
    421
    870
    media_image1.png
    Greyscale

Yet, Boucher lacks the body including a coupling portion configured to be detachably attached to a shaft.
However, Alobaid teaches a body (14, 14a) including a coupling portion (30) configured to be detachably attached to a shaft (12) (col. 4, ll. 5-10 and figures 3 and 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Boucher’s connection between the body and the shaft with a detachable connection as taught by Alobaid, since such a modification would provide an alternative connection mechanism that would allow the 
Regarding claim 2, the modified Boucher’s multi-functionality head has wherein the shaft (the modified Boucher’s shaft) has a distal end (see figure 5 of Boucher above) and a proximate end (see figure 5 of Boucher above), the shaft (the modified Boucher’s shaft) configured to (i.e. capable of) detachably attach (col. 4, ll. 5-10  of Alobaid) the body of the multi-functionality head at the distal end (see figure 5 of Boucher above), wherein the channel (see figure 5 of Boucher above) capable of being a bone filler channel of the shaft is configured to (i.e. capable of) be in fluid communication with the second conduit of the multi-functionality head (see figure 5 of Boucher above) and capable of delivering the bone filler into the vertebral body through the second conduit (see figure 5 of Boucher above), and wherein the balloon fluid channel (see figure 5 of Boucher above) is configured to (i.e. capable of) be in fluid communication with the first conduit of the multi-functionality head (see figure 5 of Boucher above) and deliver the balloon fluid into the balloon device through the first conduit (see figure 5 of Boucher above) to inflate the balloon device within the vertebral body.
Regarding claim 4, the modified Boucher’s multi-functionality head has wherein the second conduit (see figure 5 of Boucher above) extends through a length of the body (see figure 5 of Boucher above), and the first conduit (see figure 5 of Boucher above) is arranged around the second conduit (see figure 5 of Boucher above).

Regarding claim 6, the modified Boucher’s multi-functionality head has wherein the balloon fluid channel (see figure 5 of Boucher above) is arranged around the channel (see figure 5 of Boucher above) capable of being a bone filler channel.
Regarding claim 7, the modified Boucher’s multi-functionality head has wherein the proximate end of the shaft (see figure 5 of Boucher above) is configured to (i.e. capable of) fluidly connect to a filler source (col. 19, ll. 64-67 and col. 20, ll. 1-5 of Boucher) and a balloon fluid source (figure 5 of Boucher), the filler source (col. 19, ll. 64-67 and col. 20, ll. 1-5 of Boucher) configured to (i.e. capable of) be in fluid communication with the channel (see figure 5 of Boucher above), and the balloon fluid source (figure 5 of Boucher) configured to (i.e. capable of) be in fluid communication with the balloon fluid channel (col. 6, ll. 7-13 of Boucher).
Regarding claims 8, 9, 12, 13, the modified Boucher’s multi-functionality head discloses all the features/elements as claimed including a balloon port (see figure 5 of Boucher above) configured to (i.e. capable of) make fluid communication between the first conduit (see figure 5 of Boucher above) and the balloon device (56, 58 of Boucher). Yet, the modified Boucher’s multi-functionality head lacks a first valve disposed in the first conduit and configured to prevent a backflow of the balloon fluid, wherein the first valve is a conical one-way valve and a second valve configured to selectively open and close the balloon port and prevent a backflow of the balloon fluid through the balloon 
However, Alobaid teaches a first valve (24) (figure 2) disposed in a first conduit (14, 14a) and configured to (i.e. capable of) prevent a backflow of the balloon fluid (col. 3, II. 38-43), wherein the first valve is a conical one-way valve (col. 3, II. 38-43) and a second valve (26) (figure 2) configured to (i.e. capable of) selectively open and close the balloon port and prevent a backflow of the balloon fluid through the balloon port (col. 3, II. 43-49), wherein the second valve includes at least one of a one-way flap valve (col. 3, II. 43-49) or a one-way sleeve valve.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the modified Boucher’s multi-functionality head with a first valve disposed in the first conduit and configured to prevent a backflow of the balloon fluid, wherein the first valve is a conical one-way valve and a second valve configured to selectively open and close the balloon port and prevent a backflow of the balloon fluid through the balloon port, wherein the second valve includes at least one of a one-way flap valve or a one-way sleeve valve as taught by Alobaid, since such a modification would prevent the backflow of fluid.
Regarding claim 17, the modified Boucher’s multi-functionality head has wherein the body is configured as a cylindrical body (see figure 5 of Boucher above).
Regarding claim 18, the modified Boucher’s multi-functionality head has wherein the second conduit is a hollow central canal (see figure 5 of Boucher above) extending along a length of the body (see figure 5 of Boucher above).

Regarding claim 20, the modified Boucher’s multi-functionality head has wherein the inflatable balloon device includes a first inflatable balloon device (see figure 5 of Boucher above) but lacks further comprising: a second inflatable balloon device attached to the body and configured to be in fluid communication with the first conduit of the body, wherein the second inflatable balloon device is inflated by the balloon fluid delivered into the balloon device through the first conduit of the body.
However, it is known that a mere duplication of the essential working parts of a device involves only routine experimentation.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to duplicate a second inflatable balloon device attached to the body and configured to be in fluid communication with the first conduit of the body, wherein the second inflatable balloon device is inflated by the balloon fluid delivered into the balloon device through the first conduit of the body, since such a modification would amount to a mere duplication of parts.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boucher and Alobaid as applied to claims 1 and 2 above, and further in view of Beyar et al. (US 2006/0079905), herein referred to as Beyar.

However, Beyar teaches a body (408) is configured to snap-fit (¶183) a distal end of the shaft (402). In addition, Beyar teaches a coupling can be, for example, a threading or a quick connect, for example, a rotate-snap fit (¶183).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the modified Boucher’s threaded connection mechanism between the shaft and the body with a snap-fit connection as taught by Beyar, since such a modification is a mere substitution of one known connection mechanism for another to yield predictable results, wherein threading or snap-fit are considered functional equivalents.

Claim 10 and is/are rejected under 35 U.S.C. 103 as being unpatentable over Boucher and Alobaid as applied to claim 1 above, and further in view of Tumour et al. (US 2010/0284734), herein referred to as Tumour.
Regarding claim 10, the modified Boucher’s multi-functionality head discloses all the features/elements as claimed but lacks wherein the multi-functionality head includes a spring-biased footplate configured to (i.e. capable of) be pressed against an inner surface of the bone introducer needle (considered functional).
However, Tumour teaches attachment means (114) may include a spring lock (spring-biased footplate) configured to interact with another corresponding piece (¶36 and figure 3).
.

Allowable Subject Matter
Claims 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SI MING KU whose telephone number is (571)270-5450. The examiner can normally be reached Monday-Friday, 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 



/SI MING KU/Primary Examiner, Art Unit 3775